DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-6 and 11-19 in the reply filed on 08/30/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “…the grooves are substantially completely covered by the gate electrode.”
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how covered the grooves 
Additionally, claims 5 and 18 recite “…wherein side walls of the plurality of grooves incline inwards a bottom direction of the plurality of grooves by 0 - 60 degrees…”  Aside from not being a grammatically correct statement, it is unclear whether the bottom direction of the plurality of grooves is supposed to be 0-60 degrees or if an incline is supposed to be 0-60 degrees.  Appropriate correction is required.
For the purposes of examination, the gate electrode covering at least 50% of the grooves will meet the limitation of “substantially completely covered” in claims 1 and 11, and claims 5 and 18 will be interpreted as “wherein side walls of the plurality of grooves incline inwards towards a bottom direction of the plurality of grooves by 0 - 60 degrees…”


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11-14, 16-17, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20160020313 A1, hereinafter Wu).
With regards to claim 1, Wu discloses a microwave transistor (FIG. 10) with a patterned gate structure, comprising: 
a substrate; (substrate 1010) 
a buffer layer; (buffer layer 1012)
a channel layer; (channel layer 1014) and 
a barrier layer, (barrier layer 1016 and insulator layer 1018) wherein: 
the barrier layer is provided with a source electrode, (source electrode 1021) a drain electrode, (drain electrode 1022) and a gate electrode; (gate electrode 1023 and 1023’ including gate dielectric 1024 and 1024’) 
the gate electrode is between the source electrode and the drain electrode; (See FIG. 10, showing the placement of the gate electrode 1023 and 1023’)
the barrier layer has a patterned region (area between each end of the gate insulator layer 1020 and 1020’ contained in the barrier layer 1016 and insulator layer 1018) between the source electrode and the drain electrode; (See FIG. 10) 
a plurality of grooves (openings in the barrier layer 1016/1018 containing bottoms of the gate insulator layer 1020 and 1020’) are arranged inside the patterned region…; 

The limitation “and are formed by partially recessing the barrier layer surface along the thickness direction” Is being treated as a product by process limitation, where determination of patentability is determined by the product itself, not the process of making the device. (See at least MPEP 2113)

With regards to claim 3, Wu discloses the microwave transistor of Claim 1, wherein the plurality of grooves have strip structures and are horizontally arranged at equidistant spacing.  (See FIG. 10, where the groves are arranged horizontally in a regular pattern)

With regards to claim 4, Wu discloses the microwave transistor of Claim 1, wherein a thickness of the gate electrode at a bottom of a plurality of grooves is same as a thickness of the gate electrode over the barrier layer surface.  (See FIG. 10, where the gate electrode 1023/1023’ including the gate dielectric 1024/1024’ has a same thickness as the groove which contains said gate electrode and gate dielectric)


With regards to claim 6, Wu discloses the microwave transistor of Claim 1, wherein: 
the channel layer and the barrier layer are made of semiconductor materials capable for forming a heterojunction; (Paragraphs [0046]-[0047]: “The channel layer 114 can be a III-N layer, e.g., an 
the source electrode, the drain electrode and the gate electrode are made of metal; (Paragraph [0050]: “The source contact 121, e.g., a source electrode, and the drain contact 122, e.g., a drain electrode, can be formed by metal stacks…”) and 
the source electrode and drain electrode form ohmic contact with barrier layer; (Paragraph [0048]: “In some implementations, the source and drain contacts 121 and 122, respectively, form ohmic contacts electrically coupled to, electrically connected to, or contacting the 2DEG channel.”) and 
the gate electrode and the barrier layer form Schottky contact. (Paragraph [0047]: “the barrier layer 116 is an Al-based III-N layer, e.g., an Al…Ga…N layer, an Al…In…N layer, or an AlInGaN layer…” where at least AlGaN inherently forms a Schottky barrier with the metal)

With regards to claim 11, Wu discloses a microwave transistor, (FIG. 10) comprising: 
a substrate; (substrate 1010) 
a buffer layer (buffer layer 1012) disposed over the substrate; 
a channel layer (channel layer 1014) disposed over the buffer layer; and 
a barrier layer (barrier layer 1016 and insulator layer 1018) disposed over the channel layer, (See FIG. 10, showing the placement of the layers) wherein: 

 the gate electrode is between the source electrode and the drain electrode; (See FIG. 10, showing the placement of the gate electrode 1023 and 1023’)
the barrier layer has a patterned region (area between each end of the gate insulator layer 1020 and 1020’ contained in the barrier layer 1016 and insulator layer 1018) between the source electrode and the drain electrode; (See FIG. 10) 
a plurality of grooves (openings in the barrier layer 1016/1018 containing bottoms of the gate insulator layer 1020 and 1020’) are arranged inside the patterned region…
the gate electrode is disposed over the patterned region and has a length larger than a length of the plurality of grooves along the gate electrode length such that the plurality of grooves are completely covered continuously by the gate electrode.  (See FIG. 10, where the length of the gate electrode 1023 and 1023’ is disposed continuously over the grooves, is larger than the groves, and covers the grooves, see also Response to Arguments) 
The limitation “and are formed by partially recessing the barrier layer surface along the thickness direction” Is being treated as a product by process limitation, where determination of patentability is determined by the product itself, not the process of making the device. (See at least MPEP 2113)

With regards to claim 12, Wu discloses the microwave transistor of Claim 11,…with the length of the gate electrode larger than the length of the plurality of grooves along the gate electrode length such that the grooves are completely covered. (See FIG. 10, where the length of the gate electrode 1023 and 1023’ is disposed over the grooves, is larger than the groves, and covers the grooves)


With regards to claim 13, Wu discloses the microwave transistor of Claim 12.
The limitation “wherein: step (2) includes: depositing a Ti/Al/Ni/Au multi-metal layer in two regions of the barrier layer respectively, wherein thicknesses of the Ti/Al/Ni/Au are 20/150/50/100 nm, respectively; forming the source electrode and the drain electrode by annealing under 800 - 950 C for 20 - 45 s.” is being treated as a product by process limitation, where determination of patentability is determined by the product itself, not the process of making the device. (See at least MPEP 2113)


With regards to claim 14, Wu discloses the microwave transistor of Claim 12, wherein the gate electrode in step (4) is made of metal…(Paragraph [0050]: “The source contact 121, e.g., a source electrode, and the drain contact 122, e.g., a drain electrode, can be formed by metal stacks…”) and forms Schottky contact with the barrier layer. (Paragraph [0047]: “the barrier layer 116 is an Al-based III-N layer, e.g., an Al…Ga…N layer, an Al…In…N layer, or an AlInGaN layer…” where at least AlGaN inherently forms a Schottky barrier with the metal)
The limitation “is deposited over the patterned region via magnetron spattering, ion deposition or arc ion deposition…” Is being treated as a product by process limitation, where determination of 


With regards to claim 16, Wu discloses the microwave transistor of Claim 12, wherein the plurality of grooves have strip structures and are horizontally arranged at equidistant spacing. (See FIG. 10, where the grooves have strip structures spaced at equidistant horizontal spacings)

With regards to claim 17, Wu discloses the microwave transistor of Claim 12, wherein a thickness of the gate electrode at a bottom of a plurality of grooves is same as a thickness of the gate electrode over the barrier layer surface. (See FIG. 10, where the gate electrode 1023/1023’ including the gate dielectric 1024/1024’ has a same thickness as the groove which contains said gate electrode and gate dielectric)

With regards to claim 19, Wu discloses the microwave transistor of Claim 12, wherein: the channel layer and the barrier layer are made of semiconductor materials capable for forming a heterojunction; (Paragraphs [0046]-[0047]: “The channel layer 114 can be a III-N layer, e.g., an undoped GaN layer or a slightly or unintentionally doped GaN layer. In some examples, the channel layer 114 is a III-N layer without Al composition…[t]he barrier layer 116 and the channel layer 114 can have different compositions or III-N materials from one another. The compositions or III-N materials are selected such that the barrier layer 116 can have a larger bandgap than the channel layer 114.” Thus, the layers are formed of different semiconductors such that a heterojunction is formed from the different semiconductor materials) 

the source electrode and drain electrode form ohmic contact with barrier layer; (Paragraph [0048]: “In some implementations, the source and drain contacts 121 and 122, respectively, form ohmic contacts electrically coupled to, electrically connected to, or contacting the 2DEG channel.”) and 
the gate electrode and the barrier layer form Schottky contact. (Paragraph [0047]: “the barrier layer 116 is an Al-based III-N layer, e.g., an Al…Ga…N layer, an Al…In…N layer, or an AlInGaN layer…” where at least AlGaN inherently forms a Schottky barrier with the metal)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160020313 A1, hereinafter Wu).
With regards to claim 2, Wu discloses the microwave transistor of Claim 1, wherein the plurality of grooves account for 25% - 75% of the patterned region covered by the gate electrode.  (See FIG. 10, where the grooves account for 30% of the patterned region of the barrier layer 1016, wherein where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) 

With regards to claim 5, Wu discloses the microwave transistor of Claim 1, wherein side walls of the plurality of grooves incline inwards towards a bottom direction of the plurality of grooves by 0 - 60 degrees, and the gate electrode covers the side walls of the plurality of grooves.  (See FIG. 10, where the sidewalls of the groves incline towards a bottom direction by approximately 45 degrees, and the gate electrode/dielectric 1023,1023’,1024,1024’ covers sidewalls of the grooves, wherein where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 15, Wu discloses the microwave transistor of Claim 12, wherein the plurality of grooves account for 25% - 75% of the patterned region covered by the gate electrode. (See FIG. 10, where the grooves account for 30% of the patterned region of the barrier layer 1016, wherein where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 18, Wu discloses the microwave transistor of Claim 12, wherein side walls of the plurality of grooves incline inwards towards a bottom direction of the plurality of grooves by 0 - 60 degrees, and the gate electrode covers the side walls of the plurality of grooves.  (See FIG. 10, where the sidewalls of the groves incline towards a bottom direction by approximately 45 degrees, and the gate electrode/dielectric 1023,1023’,1024,1024’ covers sidewalls of the grooves, wherein where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant essentially argues that Wu does not explicitly teach continuously covering the grooves as recited in claims 1 and 11.
Looking to the Specification, FIG. 1 shows that the grooves are labeled 41, with portions of the grooves being the bottom 412 and the sidewalls 411.  The groove does not include the raised area in between grooves 41.
Based on this interpretation, and the claim language of claims 1 and 11, (“…such that the plurality of grooves are completely covered continuously by the gate electrode”) the electrode only needs to cover and have continuous coverage for the duration of the grooves.  In other words, the gate electrode itself can be discontinuous at points, but is continuous over the grooves.  This is the case for Wu (See FIG. 10).  Therefore, at least claims 1 and 11 are properly rejected in view of Wu.
Even if the claims were amended such that the entirety of the electrode must be continuous across its length, Kuraguchi (US 7449730 B2) teaches such a feature (See at least FIG. 9)
Therefore, claims 1 and 11 are properly rejected, and claims 2-6 and 12-19 are rejected for at least their dependencies and the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812